Name: Commission Implementing Regulation (EU) 2017/833 of 16 May 2017 conferring protection under Article 99 of Regulation (EU) No 1308/2013 on the name Terrasses du Larzac (PDO)
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  marketing;  consumption;  regions of EU Member States;  Europe
 Date Published: nan

 17.5.2017 EN Official Journal of the European Union L 124/32 COMMISSION IMPLEMENTING REGULATION (EU) 2017/833 of 16 May 2017 conferring protection under Article 99 of Regulation (EU) No 1308/2013 on the name Terrasses du Larzac (PDO) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 99 thereof, Whereas: (1) In accordance with Article 97(2) and (3) of Regulation (EU) No 1308/2013, France's application to register the name Terrasses du Larzac was examined by the Commission and subsequently published in the Official Journal of the European Union (2). (2) No statement of objection has been received by the Commission under Article 98 of Regulation (EU) No 1308/2013. (3) In accordance with Article 99 of Regulation (EU) No 1308/2013, the name Terrasses du Larzac should be protected and entered in the register referred to in Article 104 of the Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The name Terrasses du Larzac (PDO) is hereby protected. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ C 386, 20.10.2016, p. 9.